internal_revenue_service number release date index number --------------------------------------- ----------------------------- ------------------------------------ department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-136339-07 date february ---------------------------------------------------------------------------------------------- ------------------------------------------------------ ------------------------------------------------------- ------------------ ------------------ -------------------------------------------------- re --------------------------------------------------------------------- re --------------------------------------------------------------------- legend a b child ------------------------ child --------------------- child ------------------- trust -------- ---------------------------------------- -------------------------------------------------- date date policy agreement ------------------------------------------------------- dear ---------------------------- correspondence submitted by your authorized representatives in which you requested rulings concerning the federal estate and gift_tax consequences of the ownership by a_trust of a life_insurance_policy subject_to a split-dollar_life_insurance agreement trust trust for the benefit of their descendants the initial trustee of trust is the grantors’ child child the grantors are prohibited from serving as trustees under the terms of trust the trustee initially is to hold the trust property as three separate trusts one trust for the primary benefit of each of the grantors’ three children child on date a and b husband and wife grantors established an irrevocable this is in response to your letter dated date and prior plr-136339-07 child and child each denoted as a beneficiary prior to the death of the last to die of a and b the trustee has discretion to distribute such amounts of income and corpus to any descendant of a and b as the trustee deems desirable provided however that a person who is serving as a trustee cannot distribute any amounts to himself or herself other than amounts subject_to a withdrawal power after the death of the last to die of a and b the trustee has discretion to distribute income and corpus to the beneficiary and that beneficiary’s descendants in such amounts as are necessary to provide for the beneficiary’s or the beneficiary’s descendants’ health support maintenance and education each trust established for a beneficiary who is a child of the grantors is to terminate on the beneficiary’s death at which time the trust corpus is to be distributed pursuant to the exercise of a testamentary limited_power_of_appointment granted to each beneficiary die life_insurance_policy on the lives of a and b_trust was designated owner and beneficiary of the policies it is proposed that a b and the trustee will enter into a split-dollar arrangement under the arrangement the parities will execute a split-dollar agreement agreement and a collateral_assignment under the agreement a and b will contribute of the annual premium amounts to trust and trust will make the premium payment to the insurance_company upon the death of the survivor of a and b the survivor’s estate is entitled to receive the greater of the cash_surrender_value of the policy prior to termination or an amount equal to all premiums_paid by a and b_trust is designated as the beneficiary of the balance of the insurance proceeds trust is also designated as the owner of policy trust retains all ownership rights but may only pledge or assign the policy for the sole purpose of securing a loan from the insurer or third party for the purpose of repaying a and b all other incidents_of_ownership reside in the trustee on date trust purchased and paid the initial premiums on policy a second-to prior to the death of the survivor of a and b the agreement may be terminated at will i by a and b acting jointly or by the survivor between them or ii by the trustee of trust in addition the agreement will also terminate upon the personal bankruptcy of a and b the failure of a and b to pay premiums and the trustee’s surrender or cancellation of policy if the agreement terminates during the lifetimes of a and b or the lifetime of the survivor then within days of termination trust is required to repay a and b or the survivor an amount equal to the greater of the cash_surrender_value of the policy or the premiums_paid by a and b to the extent the cash_surrender_value of the policy is not sufficient to pay this amount to secure a’s and b’s and their respective estates’ interest in policy and its proceeds the trustee proposes to execute a collateral_assignment pursuant to which the trustee will assign policy to a and b however under the terms of the collateral plr-136339-07 assignment the trustee specifically retains all rights of ownership in the policy subject_to the right of a and b or the estate of the survivor to receive repayment on termination of the agreement you have asked that we rule as follows a and b are the deemed owners of policy under sec_1_61-22 of the income_tax regulations pursuant to sec_1_61-22 a taxable gift occurs upon each payment of premium by a and b the value of the annual gifts made by a and b is equal to the cost of current_life_insurance_protection provided to trust the insurance proceeds payable to trust will not be includible under sec_2042 of the internal_revenue_code in the gross_estate of the survivor of a and b ruling requests sec_1_61-22 provides that a split-dollar_life_insurance arrangement is any arrangement between an owner and a non-owner of a life_insurance_contract that satisfies the following criteria- i either party to the arrangement pays directly or indirectly all or any portion of the premiums on the life_insurance_contract including a payment by means of a loan to the other party that is secured_by the life_insurance_contract ii at least one of the parties to the arrangement paying premiums is entitled to recover either conditionally or unconditionally all or any portion of those premiums and such recovery is to be made from or is secured_by the proceeds of the life_insurance_contract and iii the arrangement is not part of a group-term_life_insurance plan described in sec_79 sec_1_61-22 provides that sec_1_61-22 through g applies and sec_1_7872-15 addressing split-dollar loans does not apply to any split-dollar_life_insurance arrangement where the arrangement is entered into between a donor and a donee for example a life_insurance_trust and the donor is the owner of the life_insurance_contract or is treated as the owner of the contract under c ii a sec_1_61-22 provides in general that with respect to a life_insurance_contract the person named as the policy owner of such contract generally is the owner of such contract plr-136339-07 sec_1_61-22 provides that a donor is treated as the owner of a life_insurance_contract under a split-dollar_life_insurance arrangement that is entered into between a donor and a donee for example a life_insurance_trust if at all times the only economic benefit that will be provided under the arrangement is current_life_insurance_protection as described in sec_1_61-22 sec_1_61-22 provides in part that in the case of a split-dollar_life_insurance arrangement subject_to the rules under sec_1_61-22 through g economic benefits are treated as being provided to the non-owner of the life_insurance_contract the non-owner and the owner for gift and employment_tax purposes must take into account the full value of all economic benefits described in sec_1 d reduced by the consideration paid directly or indirectly by the non-owner to the owner for those economic benefits depending on the relationship between the owner and the non-owner the economic benefits may constitute a payment of compensation a distribution under sec_301 a contribution of capital a gift or a transfer having a different tax character sec_1_61-22 provides generally that the value of the economic benefits provided to a non-owner for a taxable_year under the arrangement equals i the cost of current_life_insurance_protection provided to the non-owner determined under sec_1_61-22 ii the amount of policy cash_value to which the non-owner has current access within the meaning of sec_1_61-22 to the extent such amount was not actually taken into account for a prior taxable_year and iii the value of any economic benefits not described above provided to a non-owner to the extent not actually taken into account for a prior taxable_year sec_1_61-22 provides in part that the amount of current_life_insurance_protection provided to the non-owner for a taxable_year or any portion thereof in the case of the first year or the last year of the arrangement equals the excess of the death_benefit of the life_insurance_contract including paid-up additions thereto over the total amount payable to the owner including any outstanding policy_loans that offset amounts otherwise payable to the owner under the split-dollar_life_insurance arrangement less the portion of the policy cash_value actually taken into account under sec_1_61-22 or paid for by the non-owner under sec_1_61-22 for the current taxable_year or any prior taxable_year sec_1_61-22 provides that the cost of current_life_insurance_protection provided to the non-owner for any year or any portion thereof in the case of the first year or the last year of the arrangement equals the amount of current life_insurance projection provided to the non-owner determined under sec_1_61-22 multiplied by the life_insurance premium factor designated or permitted in guidance published in the internal_revenue_bulletin plr-136339-07 sec_1_61-22 provides in part that for purposes of sec_1_61-22 a non-owner has current access to that portion of the policy cash_value to which under the arrangement the non-owner has a current or future right and that currently is directly or indirectly accessible by the non-owner inaccessible to the owner or inaccessible to the owner’s general creditors in the present case under sec_1_61-22 a and b will be treated as the owners of policy because under the terms of the agreement the only economic benefit that will be provided under the split-dollar arrangement is current_life_insurance_protection because trust will not provide any consideration towards the purchase of the life_insurance the amount of the annual gift by a and b is the full cost of current_life_insurance_protection provided to trust we express no opinion concerning the federal gift_tax consequences between a and b of the arrangement regarding the second-to-die policy ruling_request sec_2042 provides that the value of a decedent’s gross_estate shall include the proceeds of insurance policies on the decedent’s life receivable by the decedent’s estate sec_2042 provides that the value of a decedent’s gross_estate shall include the proceeds of all life_insurance policies on the decedent’s life receivable by beneficiaries other than the executor of the decedent’s estate to the extent that the decedent possessed at his death any incidents_of_ownership exercisable either alone or in conjunction with any other person an incident_of_ownership includes a reversionary_interest arising by the express terms of the instrument or by operation of law only if the value of such reversionary_interest exceed sec_5 percent of the value of the policy immediately before the death of the decedent sec_20_2042-1 of the estate_tax regulations provides that incidents_of_ownership is not limited in its meaning to ownership of a policy in the technical legal sense generally the term has reference to the right of the insured or his estate to the economic benefits of the policy thus it includes power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy in the present case under agreement and the collateral_assignment neither a nor b will hold any incidents_of_ownership in policy as noted above all incidents of plr-136339-07 ownership in the policies are vested in the trustee of trust accordingly we conclude that the proceeds of the policy payable to trust will not be included in the gross_estate of the second to die of a and b under sec_2042 the portion of the proceeds payable to the estate of the survivor of a and b will be includible under sec_2042 see eg revrul_79_129 1979_1_cb_306 except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing transactions under any other provisions of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely george masnik chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
